STONE, C. J.
— We think it is clear, under the facts of this case, that Thurston had an insurable interest in the house he was engaged in moving. . The money and labor he had expended on the job, and the profit he would realize on its completion, make up the sum of the loss he suffered in the destruction of the house while in the process of removal. The burning of the house before reaching its stipulated destination placed it beyond his power to comply with his contract, and thus disabled him to earn his agreed compensation. This, under the modern rule, is an insurable interest.— Com. Fire Ins. Co. v. Cap. City Ins. Co., 81 Ala. 320; May on Insurance, §§ 80, 93; Carter v. Fire Ins. Co., 12 Iowa, 287.
So, we do not think the City Court erred in receiving oral testimony that, when the application for insurance was made, the agent was fully and accurately informed of the nature and extent of the interest he was asked to insure. The application was ore tenus, and no record was made of it. Both the testimony of the witness Bliss, and the certificate of insurance itself, go far to corroborate Thurston’s evidence on this point. The case is brought directly within 'our rule.— Williamson v. N. C. Ins. Co., 84 Ala. 106; Brown v. Com. Fire Ins. Co., 86 Ala. 189; Ala. Gold Life Ins. Co. v. Garner, 77 Ala. 210; Com. Fire Ins. Co. v. Allen, 80 Ala. 571; Key v. DeMoines Ins. Co., 77 Iowa, 174; s. c., 41 N. W. Rep. 614.
The City Court gave judgment in favor of the plaintiff for what the testimony showed the latter had lost in labor and expenses incurred, and in the profits he was pi’evented from realizing. Nothing wrs allowed for the'tools destroyed. We fully concur with the City Court in its finding.
Affirmed.